Citation Nr: 0334426	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-08 813A	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include violent sleep actions, nightmares, insomnia, 
sonambulance and talking in sleep, to include as due to an 
undiagnosed illness. 
 
2.  Entitlement to neuropsychiatric disability, to include 
memory loss, mind going blank, depression, and mood swings, 
to include as due to an undiagnosed illness. 
 
3.  Entitlement to service connection for generalized joint 
pain, swelling, muscle twitching and stiffness of the hands, 
left ankle, and knees, to include as due to an undiagnosed 
illness. 
 
Entitlement to service connection for bilateral shoulder 
ligament injury residuals, to include as due to an 
undiagnosed illness. 
 
4.  Entitlement to service connection for poor circulation, 
to include as due to an undiagnosed illness. 
 
5.  Entitlement to service connection for allergic rhinitis, 
claimed as frequent colds and allergy symptoms, to include as 
due to an undiagnosed illness. 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty from July 1981 until July 1985, 
and served in the Persian Gulf Theater of Operations during a 
period of service between September 1990 and March 1991, as 
well as active duty in June 1996 to October 1996.  This 
appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a June 2001 rating 
decision of the Regional Office (RO) in Baltimore, Maryland.

The veteran was afforded a personal hearing in May 2003 
before the Board in Washington, D.C.  During the hearing, the 
issue of entitlement for service connection for a 
gastrointestinal disorder was raised.  However, this matter 
is not properly before the Board for appellate review and it 
is referred to the RO for appropriate consideration.


REMAND

The veteran asserts that he now has multiple disabilities 
including sleep and cognitive disorders, mood swings and 
depression, generalized joint and muscle pain, poor 
circulation and respiratory distress which are related to 
active duty, to include as the result of an undiagnosed 
illness from his service in the Persian Gulf War Zone.


The Board finds that further development is indicated in this 
instance.  Specifically, the veteran testified upon personal 
hearing on appeal in May 2003 that he is an active reservist.  
Review of the record shows that the RO requested clinical 
information from the 193rd Sow PA ANG, 75 Mustang Alley, 
HIAP, Middletown, Pennsylvania, 17057 in September 1999, and 
that clinic records dating through May 1999 were remitted in 
response thereto.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  These 
records, as well as any other pertinent medical records, 
should be obtained and considered by the RO prior to 
appellate review.

The record reflects that the veteran underwent a number of VA 
examinations pertaining to the claims at issue in September 
1999 and May 2001.  The Board notes that prior to the former 
examinations, the RO requested that the claims folder be made 
available for review, and that the examiners provide an 
opinion as to whether the veteran's symptomatology was 
related to his service in the Persian Gulf War Zone.  It is 
shown, however, that with the exception of the psychiatric 
evaluation, the examiners noted that the claims file was not 
available.  When the veteran was examined by VA in May 2001, 
it was also noted that the claims folder did not accompany 
the examination request.  The Board points out that the 
claims folder should be reviewed to ensure a more thorough 
assessment of the overall clinical picture with respect to 
each claimed disability.  It is therefore found that the 
veteran should be scheduled for current VA examinations with 
a medical opinion, to be conducted by specialists in each 
claimed disability, with the claims folder for review.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) is for 
application in the instant case.  The RO attempted to provide 
this notice of these provisions in a letter dated March 2002.  
This notice was provided in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1) (2003) and limited the veteran's time 
for response to 60 days.  In Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) was misleading and detrimental to claimants 
whose claims were denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

Based on the foregoing, a remand to the RO is appropriate 
under the circumstances.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio, 
Paralyzed Veterans of America, and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The veteran should be contacted and 
asked to identify and provide 
authorization to obtain clinical 
records from all VA and non-VA health 
care providers who have treated him for 
any claimed disability since discharge 
from service in 1985, to include any 
clinical records from active reserve 
from 1999.  Specifically, he should be 
asked to provide the complete name and 
address of any and all physicians, both 
privately and within the VA system, who 
have treated him throughout the years 
for any claimed disability.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

3.  Following receipt of any additional 
information pursuant to the above, The 
RO should schedule the appellant for 
special VA examinations in neurology, 
psychiatry, internal medicine, 
orthopedics and respiratory diseases to 
determine the nature and etiology of 
any and all disability with respect to 
his claims for service connection for 
sleep and cognitive disorders, mood 
swings and depression, generalized 
joint and muscle pain, poor circulation 
and respiratory distress, to include as 
due to an undiagnosed illness.  The 
examiners must be provided with the 
appellant's claims folder and a copy of 
this remand for review prior to 
conducting the examination).  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies, 
including a sleep study, should be 
accomplished. The examination reports 
should clearly reflect whether a review 
of the claims folder was performed.   
Based on a review of all medical 
documentation and history on file, 
including the service medical records, 
the examiners should provide well-
reasoned opinions as to the likelihood 
that the veteran now has violent sleep 
actions, nightmares, insomnia, 
sonambulance and talking in sleep, 
memory loss, mind going blank, 
depression, mood swings, generalized 
joint pain, swelling, muscle twitching 
and stiffness of the hands, left ankle, 
and knees, bilateral shoulder ligament 
injury residuals, poor circulation, and 
allergic rhinitis, claimed as frequent 
colds and allergy symptoms, as the 
result of identifiable pathology, or 
active service, to include his Gulf War 
service.  The examination reports 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinions 
expressed.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology an adequate response to the 
specific opinion requested, the reports 
must be returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

5.  The veteran should be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report.  If he fails to 
appear for the examinations, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

6.  Following completion of the 
requested development, the RO should re-
adjudicate the issues on appeal in light 
of all pertinent evidence and legal 
authority including the VCAA.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board in 
accordance with Paralyzed Veterans of 
America for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


